DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The status of the 07/15/2021 claims, is as follows: Claims 1-3, 8, 13, 18, and 31 have been amended; Claims 4-5, 7, 11, 14, 17, 20, 23-25, 28-30, and 33-37 have been canceled; Claims 12, 22, 26-27, 32, and 38 have been withdrawn; and Claims 1-3, 6, 8-10, 12-13, 15-16, 18-19, 21-22, 26-27, 31-32, and 38 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201610424252.6 filed on 06/15/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07/15/2021, and 05/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 2:
 “a guide member that guides”
“member” is the generic placeholder. 
“that guides” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “a guide member" has been described in originally-filed specification on p. 09 lines 10-20 having substantially conical, pyramid, spirally-conical, rustoconical, truncated pyramid, or truncated spirally-conical.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koopman (US 5451744, previously cited)
Regarding claim 31, Koopman disclose a partition (drip tray 160) for use in an air-frying cooker (rotisserie oven) to divide an internal space in the air-frying cooker (rotisserie oven) into a first chamber for accommodating food and a second chamber located below the first chamber (it is noted that the air-frying cooker is an intended use. The drip tray 160 can be used in the air-frying cooker), and to at least partially block heat PCIP.20585Atty. Docket No. 2016P00389WOUSAppl. No. 16/307,257 Amendment and/or Response In Reply to Office action of February 8, 2021transfer from the first chamber to the second chamber (col. 13, lines 52-60; fig. 5), the partition (drip tray 160) comprising: 
an inclined guide surface (metal sheets 160a, 160b) for guiding materials (grease) that fall from an air- permeable bottom (holes 440; figs. 3 and 7) of a food support (spits 450) into the first chamber to the second chamber through at least one opening (drain hole 164) at a center of the guide surface (metal sheets 160a, 160b) (col. 8, lines 41-45); 
the at least one opening (drain hole 164) at the center, located at a lowest point of the guide surface (metal sheets 160a, 160b), wherein the guide surface gradually inclines downward, from an edge to the at least one opening (drain hole 164), to guide the materials (grease) towards and through the at least one opening (drain hole 164) (col. 8, lines 41-45; fig. 11); and 
a supporting wall (drain trough 162) at a lower portion of the partition (drip tray 160), the supporting wall (drain trough 162) extending vertically to nearby a bottom wall of a vessel of the air-frying cooker (bottom of cooking chamber) (col. 8, lines 24-34; fig. 7) (it is noted that the drain trough 162 partially support the drip tray 160 and extends vertically near the bottom of cooking chamber). 
[AltContent: textbox (second chamber)][AltContent: arrow][AltContent: textbox (First chamber)][AltContent: arrow]
    PNG
    media_image1.png
    446
    518
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Koopman (US 5451744))]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-10, 13, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weij (US 20120125313, previously cited) in view of Koopman et al. (US 5451744, previously cited)
Regarding Claim 1, Weij discloses an air-frying cooker (apparatus), comprising: 
a vessel (outer wall 4); 
a food support (chamber 2) located in the vessel (outer wall 4) and having an air-permeable bottom (air-permeable bottom section 5) (para. 0023; fig. 1). 

    PNG
    media_image2.png
    425
    423
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Weij (US 20120125313))]

Weij does not disclose:
a partition located in the vessel and located below the food support, 
wherein the partition divides a space in the vessel into a first chamber accommodating the food support and a second chamber located below the first chamber,
wherein the partition at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials falling from the air-permeable bottom of the food support into the first chamber to the second chamber, 
wherein the partition comprises a guide surface having an opening at or near a center, wherein the guide surface, from an edge to the opening, gradually inclines towards a bottom of the vessel to guide the materials falling into the first chamber to move along the guide surface and enter the second chamber through the opening, and 
wherein a lower portion of the partition comprises a supporting wall extending vertically to nearby or onto a bottom wall of the vessel.   
However, Koopman discloses:
drip tray 160) located in the vessel (cooking chamber 100) and located below the food support (spits 450) (fig. 3), 
wherein the partition (drip tray 160) divides a space in the vessel (cooking chamber 100) into a first chamber accommodating the food support and a second chamber located below the first chamber (annotated fig. 7),
wherein the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber (col. 13, lines 52-60; fig. 5), and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45), 
wherein the partition (drip tray 160) comprises a guide surface (metal sheets 160a, 160b) having an opening at a center (drain hole 164) (col. 8, lines 24-34; fig. 11), wherein the guide surface, from an edge to the opening, gradually inclines towards a bottom of the vessel to guide the materials falling into the first chamber to move along the guide surface and enter the second chamber through the opening (drain hole 164) (fig. 11), and
wherein a lower portion of the partition (drip tray 160) comprises a supporting wall (drain trough 162) extending vertically to nearby a bottom wall of a vessel (bottom of cooking chamber) (col. 8, lines 24-34; fig. 7) (it is noted that the drain trough 162 partially support the drip tray 160 and extends vertically near the bottom of cooking chamber). 
  



[AltContent: arrow][AltContent: arrow][AltContent: textbox (First chamber)][AltContent: textbox (Second chamber)]
    PNG
    media_image3.png
    531
    623
    media_image3.png
    Greyscale


[AltContent: textbox (Prior Art
Koopman (US 5451744))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).

Regarding Claim 2, Weij discloses the air-frying cooker (apparatus), further comprising a guide member (air guide 11) that guides the materials falling from the air- permeable bottom of the food support (air-permeable bottom section 5 of chamber 2) into the first chamber to the second chamber (para. 0028) (it is noted that because of the its conical shape, the air guide 11 is able to guide grease from the first chamber into the second chamber).
Regarding Claim 3, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) is located at least partly in the second chamber on the bottom wall of the vessel (outer wall 4) (fig. 1).

Regarding Claim 6, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) guides the materials (grease) entering the second chamber to a location underneath the food support (chamber 2), out of a flow path of airflow (para. 0028) (it is noted that the air guide 11 guides grease to the bottom part 12 while it causes air flow upward to the chamber 2).
Koopman discloses the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45) underneath the partition (drip tray 160). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).

Regarding Claim 8, Weij discloses the air-frying cooker (apparatus), wherein the guide member (guide member 11) has a directing surface gradually extending inclined away from a level to the bottom wall of the vessel (bottom part 12).  


    PNG
    media_image2.png
    425
    423
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Weij (US 20120125313))]


Koopman discloses the opening (drain hole 164) in the guide surface of the partition (metal sheets 160a, 160b) (col. 8, lines 24-34; fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition having the opening such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the col. 13, lines 54-60).
The modification of Weij and Koopman discloses the guide member is aligned, in an axial direction of the vessel, with the opening in the guide surface of the partition (it is noted that the opening is the center of the cooking chamber and the guide member is disposed also in the center of the cooking chamber. Therefore, they are aligned each other in the axial direction). 

Regarding Claim 9, the modification of Weij and Koopman discloses substantially all the features as set forth above. Weij discloses the guide member (air guide 11) (fig. 2). Koopman discloses the opening (drain hole 164) in the partition (drip tray 160) (col. 8, lines 24-34; fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition having the opening such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
The modification of Weij and Koopman results in the structure annotated in fig. 1 below. Therefore, the gap exists between the guide member and the opening to allow the materials falling into the first chamber to enter the second chamber through the gap. 


    PNG
    media_image2.png
    425
    423
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Weij (US 20120125313))]  


Regarding Claim 10, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) is, substantially conical (para. 0030-0031; fig. 2). 

Regarding Claim 13, Weij discloses the air-frying cooker (apparatus), wherein:
the food support (chamber 2) has a handle extending to an exterior of the vessel (outer wall 4) (fig. 1). 

Regarding Claim 15, Weij discloses the air-frying cooker (apparatus), wherein the food support (chamber 2) comprises a grille plate (air-permeable bottom section 5) (para. 0023; fig. 1).

Regarding Claim 16, Weij discloses the air-frying cooker (apparatus), wherein the food support (chamber 2) is directly placed on the (bottom part 12). 
Koopman discloses the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45) underneath the partition (drip tray 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
The modification of Weij and Koopman results in the food support is directly placed on the partition. 
[AltContent: textbox (Prior Art
Weij (US 20120125313))]
    PNG
    media_image2.png
    425
    423
    media_image2.png
    Greyscale

Regarding Claim 18, the modification of Weij and Koopman discloses substantially all the features as set forth above. Weij discloses the air-frying cooker (apparatus) comprising the bottom wall (bottom part 12). Koopman discloses the partition (drip tray 160) comprising inclined guide surface (metal sheets 160a, 160b; fig. 11). 
The modification of Weij and Koopman does not discloses:  
the inclination angle of the guide surface relative to the bottom wall of the vessel is equal to or larger than 10 degrees.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclination angle of the guide surface relative to the bottom wall of the vessel to be equal to or larger than 10 degrees as claimed, since it is recognized that the inclination angle is merely a design choice to fit a desired application such that the grease is channeled toward the opening. 

Regarding Claim 19, the modification of Weij and Koopman discloses substantially all the features as set forth above. Koopman discloses the partition (drip tray 160) makes a temperature in the second chamber lower than that in the first chamber (col. 13, lines 54-60). 
The modification of Weij and Koopman does not disclose the partition makes the temperature in the second chamber lower than that in the first chamber by about 50 centigrade degrees. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the partition such that the temperature in the second chamber lower than that in the first chamber by about 50 centigrade degrees, 

Regarding Claim 21, the modification of Weij and Koopman discloses substantially all the features as set forth above. Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) is conical-shaped (para. 0031; fig. 2). Koopman discloses the partition (drip tray 160) having the opening (drain hole 164) that is cylindrical-shaped (fig. 11). Therefore, the shape of the opening in the partition is complementary to that of the guide member so that the opening can be fitted around the guide member.  
The modification of Weij and Koopman does not disclose:
the guide member at least partly projecting beyond the guide surface of the partition. 
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide member of Weij to at least partly project beyond the guide surface of the partition of Koopman such that the guide member maintains its function, which is to circulate air upward toward the chamber. 

Response to Amendment/Argument
Applicant’s arguments filed on 07/15/2021 have been fully considered but they are not found persuasive for the following reasons:
With Respect to drawing objection: since amendment made to claim 1, the drawing objection is withdrawn. 
With respect to Rejection 112b: since amendment made to claim 3, the rejection 112b is withdrawn. 
With respect to 112f notification: 
Applicant’s argument: on p. 09 of the Remarks“In response, the Applicant has amended dependent claim 2 to recite, "[t}he air-frying cooker according to claim 1, further comprising a guide member that guides the materials falling from the air-permeable bottom of the food support into the first chamber to the second chamber." Further, without conceding the merits of the interpretation and solely to expedite the prosecution, the Applicant respectfully submits that dependent claim 10 limits the guide member, where dependent claim 10 recites, "the guide member is substantially conical, pyramid, spirallyconical, frustoconical, truncated pyramid, or truncated spirally-conical." Accordingly, the Applicant respectfully submits that dependent claim 2 should not be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Examiner’s response: the Applicant’s argument is not found persuasive because the phrase “a guide member that guides” has met three prong tests. The phrase use a generic placeholder “member” coupled with functional language “that guides” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Although the dependent claim 10 defines what “a guide member” is, but the structure does not appear in claim 2. By that reasons, the Notification of 112f is maintained. 

Applicant’s argument:  on p. 10-11 of the Remarks “Thus, Koopman, at best, describes that the drip tray 160 comprises the two pieces of  sheet metal 160a and 160b placed on the front wall 116 and the rear wall 118, respectively. However, Koopman nowhere discloses a supporting wall at a lower portion of the drip tray 160 (the alleged "partition"), where the supporting wall extends vertically to nearby or onto a bottom wall of the cooking chamber 100 (presumably equated to the claimed "vessel"). In fact, as seen from Koopman' s figure 11 above, there is no disclosure whatsoever of a supporting wall from a lower portion of the drip tray 160.
Further, the Applicant's as-filed specification at least on page 7, lines 28-31, states,
"[t]he supporting wall 1043 ... may vertically extend to nearby or onto the bottom wall 1013
of the vessel 101 to further isolate the second chamber 1012 from the first chamberl0l l at a
peripheral location between the partition 104 and the sidewall of the vessel," ( emphasis
added). In view of the above, the Applicant respectfully submits that Koopman fails to anticipate,
"a supporting wall at a lower portion of the partition, the supporting wall extending vertically to
nearby or onto a bottom wall ofa vessel of the air-frying cooker," as recited in amended independent claim 31 ( emphasis added).”
Examiner’s response: the Applicant’s argument is not found. Koopman discloses the partition (drip tray 160) comprises a supporting wall (drain trough 162) extending vertically to nearby a bottom wall of the vessel (bottom of cooking chamber) (col. 8, lines 24-34; fig. 7). It is noted that the drain trough 162 partially support the drip tray 160 and it extends in the vertical direction toward the bottom of the cooking chamber. Applicant points to p. 07 lines 28-31 of the originally-filed specification “the supporting wall 1043 ... may vertically extend to nearby or onto the bottom wall 101 of the vessel 101 to further isolate the second chamber 1012 from the first chamberl0l l at a peripheral location between the partition 104 and the sidewall of the vessel” (emphasis added).  However, it is respectfully noted that is not how claim 31 is written. Claim 31 only requires the partition to comprise a supporting wall that extends in vertical direction nearby the bottom of the vessel. 

Applicant’s argument:  on p. 12 of the Remarks “For example, independent claim 1 has been amended to incorporate subject matter at least from page 7, lines 26-31 of the Applicant's as-filed specification. In particular, amended independent claim 1 recites, "a lower portion of the partition comprises a supporting wall extending vertically to nearby or onto a bottom wall of the vessel," which is not taught or suggested, either alone or in combination, by Weij and Koopman (emphasis added). The Office Action, on page 13, concedes, "Weij does not disclose: a partition located in the vessel and located below the food support," (emphasis in original).The Applicant agrees with the statement of the Office Action. Further, the Applicant
respectfully submits that since Weij nowhere teaches or suggests a partition located in a vessel,
consequently, Weij nowhere teaches or suggests that "a lower portion of the partition comprises
a supporting wall extending vertically to nearby or onto a bottom wall of the vessel," as recited
in amended independent claim 1 ( emphasis added). Further, the Office Action, on pages 13-14, asserts, "Koopman discloses: a partition (drip tray 160) located in the vessel (cooking chamber JOO)," (emphasis in original). Amended independent claim 1 recites features similar to amended independent claim 31 and is likewise allowable for at least similar reasons stated above with respect to Koopman.”
Examiner’s response: the Applicant’s argument is not found persuasive. Wei does not disclose a partition located in the vessel and located below the food support. Wei does not disclose the partition comprises a supporting wall extending vertically to drain trough 162) extending vertically to nearby a bottom wall of the vessel (bottom of cooking chamber) (col. 8, lines 24-34; fig. 7) (similar explanation as set forth in claim 31). 
For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761